Citation Nr: 0504381	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  96-15 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an evaluation in excess of the 10 percent 
currently assigned for status-post left knee injury residuals 
with a partial lateral meniscectomy and femoral 
chondroplasty.

2.  Entitlement to an evaluation in excess of the 10 percent 
currently assigned for traumatic arthritis of the left knee.


REPRESENTATION

Appellant represented by:	Jeffrey Woods, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION


The veteran served on active duty from November 1988 to 
November 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision of the 
Buffalo, New York Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim 
seeking entitlement to an increased rating for status-post 
left knee injury residuals with a partial lateral 
meniscectomy and femoral chondroplasty from 10 percent 
disabling.

The Board issued a decision in May 1998 denying the veteran's 
claim seeking entitlement to an increased rating for status-
post left knee injury residuals with a partial lateral 
meniscectomy and femoral chondroplasty from 10 percent 
disabling.  Thereafter, the veteran appealed to the United 
States Court of Veterans Appeals (Court).  In September 1998, 
the Secretary of Veterans Affairs, represented by the Office 
of the General Counsel, and the veteran, represented by 
private counsel, filed a document entitled "Joint Motion for 
Remand to the Board of Veterans' Appeals and Stay Further 
Proceedings."  Thereafter, the Court ordered that the joint 
motion be granted and that the Board's decision be vacated 
and remanded.

The joint motion to vacate and remand asserted that the 
appellant's claim should be readjudicated specifically to 
include consideration of whether the veteran was entitled to 
a separate disability rating for arthritis under Diagnostic 
Code 5003 pursuant to VAOPGCPREC 9-98 (August 14, 1998).

In January 1999, the Board remanded the issue on appeal for a 
VA orthopedic examination.

In May 2000, the RO issued a rating decision that granted the 
veteran a separate 10 percent rating for traumatic arthritis 
of the left knee and continued the 10 percent evaluation for 
the status-post left knee injury residuals with a partial 
lateral meniscectomy and femoral chondroplasty.

In October 2003, the Board remanded the issues on appeal to 
obtain a second VA examination, to include range of motion 
testing pursuant to the first Board remand in January 1999.


FINDINGS OF FACT


1.  The left knee disability is manifested by subjective 
complaints of pain, with no subluxation or lateral 
instability.

2.  Evidence of record includes x-ray evidence of 
degenerative joint disease of the left knee.


CONCLUSION OF LAW


1.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service- connected 
status-post left knee injury residuals with a partial lateral 
meniscectomy and femoral chondroplasty have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.7, 4.40, 4.45, 4.59, Diagnostic Codes 5256 - 
5262 (2004). 

2.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
traumatic arthritis of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.7, 4.40, 4.45, 4.59, Diagnostic Codes 5003 - 
5257 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In April 1994, the veteran underwent a left knee arthroscopy, 
chondroplasty of the medial femoral condyle and lateral 
femoral condyle, and a partial lateral meniscectomy.  Post-
operative diagnoses were extensive chondromalacia of the 
medial femoral condyle and lateral femoral condyle, and 
degenerative lateral meniscus tear, Grade IV.

The veteran submitted copies of VA outpatient treatment 
records from February 1995 to November 1995.

The veteran underwent a VA examination in December 1995.  The 
examination showed that there was no swelling or deformity 
and no instability to the joint.  There was also no malunion 
or loose motion felt on manipulation of the knee.  Diagnosis 
was post-surgical correction of the degenerative lateral 
meniscus tear as well as extensive chondromalacia of the 
medial femoral condyle.

The veteran was afforded a hearing before the RO in May 1996, 
a transcript of which was associated with the claims folder.  
The veteran stated that he could no longer lift or run.  He 
indicated that he changed careers from an emergency medical 
technician to a computer operator because he could not move 
up and down stairs very easily.  The veteran stated that he 
had a lot of locking, stiffness and swelling with his knee.  
He testified that he was wearing a plastic elastic brace that 
helped keep his knee more stabilized than it would be 
normally.  He stated that he had swelling every two weeks.  
The veteran indicated that he had not gone to the VAMC for 
outpatient treatment after his December 1995 examination.  He 
indicated that he had received a cortisone injection from his 
primary physician, and that his knee improved for 
approximately one week.

The veteran underwent a VA examination in October 1997.  The 
veteran complained of pain on squatting and on lateral 
turning of his knee, such as going around a corner.  He 
stated that going up stairs was discomforting and that his 
knee occasionally swelled.  The veteran described the 
discomfort in his knee as fairly constant.  The veteran 
indicated that the swelling occurred approximately once per 
month.  Examination showed that there were three small 
arthroscopic scars around his left knee.  There was no 
apparent deformity.  There was no subluxation or instability.  
On maneuvering the knee, it remained stable.  Flexion of the 
knee was only 100 degrees while extension was a full 0 
degrees.  Regarding the DeLuca instructions, the examiner 
stated that there was obvious in creased weakness in the 
veteran's left knee when there was swelling.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The examiner also stated that 
excessive use of the knee such as attempting to play sports 
or rapidly going up and down stairs, etc., caused 
fatigability in the joint.  The examiner stated that the 
flare-ups occurred approximately once per month.  The 
examiner stated that there was no apparent incoordination and 
no abnormal gait when the veteran was seen walking in the 
hallway.  The examiner's diagnosis was post-surgical 
correction of a lateral meniscus tear of the left knee with 
associated chondromalacia of the medial femoral condyle and 
lateral femoral condyle.

In October 1997, the veteran had an x-ray taken of his left 
knee by the VA.  An  
x-ray report showed that the veteran had interval 
manifestation of spurring at the tibial spines in the joint 
and moderate marginal spurring at the lateral compartment of 
the knee joint.  The examiner noted that the lateral joint 
space had also narrowed.  The examiner reported that these 
findings were consistent with the degenerative joint disease 
developed after January 14, 1993.

In May 1998, the Board denied the veteran's claim for an 
increased rating for his left knee disabilities.  The 
veteran's representative appealed this decision to the Court.

In September 1998 the Court returned a joint motion for 
remand to the Board and an order to stay proceedings.  The 
Court determined that a remand was required for 
readjudication of the veteran's entitlement to an increased 
rating to include entitlement to a separate disability rating 
for arthritis.


In January 1999, the Board remanded the issue of entitlement 
to an increased rating for left knee disabilities to the RO 
for a new VA examination.

In May 1999, x-rays of the left knee revealed degenerative 
change of the knee joint.  Chronic findings due to the degree 
of degenerative change had not significantly changed as 
compared to the exam in October 1997.  There was marginal 
degenerative lipping, spurring changes were noted at the 
lateral margin of the knee joint and degenerative spurring 
was noted at the tibial spines in the joint.  No significant 
interval change was noted.  Some degenerative change was also 
noted at the femoral-patella joint.

The veteran submitted to a VA joints examination in March 
2000.  The examiner stated that the veteran had a small 
incisional scar on the left knee from arthroscopic surgery.  
The left knee could only be flexed to 90 degrees.  There was 
no crepitation on manipulation of the left knee and the knee 
was stable on movement.  The examiner diagnosed the veteran 
with chronic degenerative disease of the left knee joint.

In May 2001, the veteran's representative requested that 
another VA examination be performed.  The request was based 
on the Board remand directives, to include range of motion in 
the examination.

In October 2003, the Board again remanded the veteran's claim 
to obtain a VA examination to comply with the directives of 
the prior remand.

The veteran submitted to a VA joints examination in August 
2004.  The examiner stated that the veteran was in no acute 
distress and his gait was within normal limits.  With regard 
to the left knee, the examiner indicated the following: 
without effusion; patella moved freely; quadriceps tendon was 
intact; the patella moved without tenderness; there was no 
tenderness over the joint lines or the collateral ligaments; 
flexion was to 130 degrees; extension was a full 0 degrees; 
no instability of the joints when stressed; no fatigability 
after 10 repetitive movements; range of motion was without 
tenderness.  X-ray reports ordered indicated interval 
progression of degenerative joint disease of the left knee 
joint.  
In the diagnoses, the examiner stated that other than 
subjective complaints of increased pain and weakness, there 
were none found on the examination.  The DeLuca factors were 
negative.  There was no fatigability or limited range of 
motion.  The veteran did not describe any subluxation or 
instability of the left knee.  The examiner concluded there 
was doubt whether there was significant limitation of the 
knee during a flare-up as the veteran denied using medication 
for pain.

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide to 
claimants who file a claim for benefits.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).  Both the VCAA and the implementing 
regulations are applicable in the present case, and will be 
collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  In a letter dated February 2004, the RO 
informed the veteran of the elements necessary to 
substantiate his claim.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 C.F.R.                 § 
3.159(b)(1) (2004).  The February 2004 letter informed the 
veteran that the RO would make reasonable efforts to assist 
him in obtaining evidence such as medical records, employment 
records, or records from other Federal agencies.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004).  The February 2004 letter requested that the veteran 
provide evidence showing that his service-connected left knee 
condition had increased in severity.  This evidence included 
physicians' statements containing the physical and clinical 
findings, results of any laboratory tests or e-rays, and the 
dates of examinations or tests.  The veteran was also 
requested to complete and sign the VA Forms 21-4142 to 
authorize the RO to obtain any records he indicated.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  Although the RO never sent a letter 
specifically requesting that the veteran provide any evidence 
in his possession that pertained to his claim (as required by 
38 C.F.R. § 3.159 (b)), it is determined that the veteran is 
not prejudiced by such failure.  The RO has consistently 
requested the veteran provide information about where and by 
whom he was treated for his left knee disabilities.  There 
are no outstanding records to obtain.  When the veteran has 
provided information about where he was treated for his 
claimed conditions, the VA has obtained said records.  
Therefore, for all of the aforementioned reasons, it is 
determined that the veteran was not prejudiced by the RO's 
not specifically requesting that the veteran provide any 
evidence in his possession that pertained to his claim.

It is noted that pursuant to 38 U.S.C.A. § 5103, upon receipt 
of a substantially complete application, the RO must provide 
the veteran with the aforementioned notices.  In this 
instance, even though the appellant was not provided the 
aforementioned notice prior to the initial unfavorable 
decision in March 1995, it is determined that he is not 
prejudiced by such failure.  For one thing, inasmuch as the 
initial unfavorable decision in March 1995 predated the VCAA, 
the required notices described in the VCAA could not have 
been given before then.  Furthermore, VA has consistently 
asked the veteran for information about where and by whom he 
was treated for his left knee throughout the more than 13 
years that his claim has been adjudicated.

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide and 
the information and evidence the appellant must provide.  See 
38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet.App. 183 (2002).

There are no outstanding records to obtain.  When the 
appellant has provided information about where he was treated 
for his claimed conditions, VA has obtained the records.  The 
veteran was not prejudiced by the timing of the notices 
contained in the February 2004 VCAA letter.  Prior to the 
issuance of the letter, the development of the claim included 
evaluations in March 1996, July 1996, July 1997, May 2000, 
July 2003 and September 2004, when the claim was reviewed and 
the veteran was sent a supplemental statement of the case.  
As a result, the veteran was provided the required notices 
and he was afforded an opportunity to respond after he was 
fully informed of the evidence needed to substantiate the 
claim.  See Bernard v. Brown, 4 Vet.App. 384 (1993).

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's claims.  
The Board has found nothing in the historical record that 
would lead it to conclude that the current evidence of record 
is not adequate for rating purposes.  Moreover, the Board is 
of the opinion that this case presents no evidentiary 
considerations that would warrant an exposition of the remote 
clinical histories and findings pertaining to the veteran's 
disability at issue.



Increased rating in general

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations and the disability must be viewed in 
relation to its history.  See 38 C.F.R. § 4.1 (2004). The 
higher evaluation shall be assigned where the disability 
picture more nearly approximates the criteria for the next 
higher evaluation.  See 38 C.F.R. § 4.7 (2004). While lost 
time from work related to a disability may enter into the 
evaluation, the rating schedule is "considered adequate to 
compensate for considerable loss of working time from 
exacerbations proportionate" with the severity of the 
disability.  See 38 C.F.R. § 4.1 (2004).  Functional loss of 
use as the result of a disability of the musculoskeletal 
system may be due to the absence of bones, muscles, or 
joints, or may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  See 38 C.F.R. § 4.40 
(2004).  Both limitation of motion and pain are necessarily 
regarded as constituents of a disability.  See 38 C.F.R. §§ 
4.40, 4.45, 4.55, 4.59 (2004); see also DeLuca v. Brown, 8 
Vet. App. 202 (1995).

The present level of disability is of primary concern where 
service connection has been established and an increase in 
the disability rating is at issue.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1996).  The United States Court of Appeals 
for Veterans Claims (hereinafter, "Court") has held that, in 
a claim of disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004);  see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on the limitation of 
motion requires adequate consideration of functional loss due 
to pain under 38 C.F.R. § 4.45 (2004).  See generally DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portray the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part, which becomes painful on 
use, must be regarded as seriously disabled.  See 38 C.F.R. 
§ 4.40 (2004).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination and 
pain on movement.

Francisco considerations

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2004);  see also Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). 


The veteran seeks an increased evaluation for his service-
connected left knee disability, which has been rating by the 
RO under 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5256 - 
5261.  Essentially, he contends that the disability of his 
knee comprises a greater limitation than the currently 
assigned 10 percent for his left knee disability and the 
currently assigned 10 percent for his traumatic arthritis of 
the left knee.

Assignment of diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case.  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, 
diagnosis and demonstrated symptomatology.  Any change in 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

The veteran's left knee disability, denominated as status-
post left knee injury residuals with a partial lateral 
meniscectomy and femoral chondroplasty, is currently rated by 
analogy to Diagnostic Code 5259 [cartilage, semilunar, 
removal of, symptomatic].  See 38 C.F.R. § 4.20 (2004) [when 
an unlisted condition is encountered it will be permissible 
to rate it under a closely related disease or injury, in 
which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous].  See 
also 38 C.F.R. § 4.27, which provides that unlisted 
disabilities requiring rating by analogy will be coded fir 
the numbers of the most closely related body part and "99".

The medical evidence of record indicated that the veteran 
underwent a left knee arthroscopy, chondroplasty of the 
medial femoral condyle and lateral femoral condyle, and a 
partial lateral meniscectomy in April 1994.  This history is 
consistent with the assignment of Diagnostic Code 5259.  A 10 
percent rating is the maximum scheduler rating available 
under that diagnostic code.

The medical evidence of record also indicated that the 
veteran was diagnosed with traumatic arthritis of the left 
knee, which is currently evaluated as 10 percent disabling 
under Diagnostic Code 5003.

Schedular rating

Knee disabilities are generally evaluated under 38 C.F.R. 
§4.71a, Diagnostic Codes 5256-5261.  When a knee disability 
is rated under one of these diagnostic codes, a separate 
compensable evaluation may be available under some limited 
circumstances, under Diagnostic Codes 5003 or 5010, if there 
is medical evidence of arthritis. In this case, multiple 
ratings have been assigned for the left knee.

A knee impairment with recurrent subluxation and lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2004).  The medical evidence of record, 
specifically the VA examination of August 2004, does not 
support a finding of recurrent subluxation or instability.  
The VA examination indicated that the veteran's left knee was 
stable upon examination.  Furthermore, there was no record of 
ankylosis of the knee.

A dislocated semilunar cartilage, with frequent episodes of 
locking, pain, and effusion into the joint, warrants a 20 
percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5258 
(2004).  Due to the veteran's surgery in 1994, this 
Diagnostic Code is not for application.

Removal of a semilunar cartilage, when symptomatic, is rated 
10 percent.  See 38 C.F.R. § 4.71a, Diagnostic Code 5259 
(2004).  The veteran has been awarded 10 percent, the maximum 
scheduler rating, for his left knee arthroscopy, 
chondroplasty of the medial femoral condyle and lateral 
femoral condyle, and partial lateral meniscectomy.

Under Diagnostic Code 5260, a zero percent rating is assigned 
when flexion of the leg is limited to 60 degrees; a 10 
percent rating is warranted when flexion is limited to 45 
degrees. A 20 percent rating may be assigned when flexion is 
limited to 30 degrees. A 30 percent rating requires that 
flexion be limited to 15 degrees.  The VA examination of 
August 2004 indicated that flexion of the left knee was to 
130 degrees.  Therefore, this Diagnostic Code is not for 
application.

Under Diagnostic Code 5261, a zero percent rating is assigned 
when extension of the leg is limited to 5 degrees.  A 10 
percent rating is warranted when extension is limited to 10 
degrees.  A 20 percent rating is for application when 
extension is limited to 15 degrees.  A 30 percent rating is 
warranted when extension is limited to 20 degrees.  A 40 
percent rating requires that extension be limited to 30 
degrees.  A 50 percent rating may be granted for extension of 
the leg that is limited to 45 degrees.  The VA examination of 
August 2004 indicated that the veteran's left knee extension 
was a full zero degrees.  Therefore, this Diagnostic Code is 
not for application.

VAOPGCPREC 9 - 2004 stated that separate ratings under 
Diagnostic Code 5260 (leg, limitation of flexion) and 
Diagnostic Code 5261 (leg, limitation of extension), both 
currently codified at 38 C.F.R. § 4.71a, may be assigned for 
disability of the same joint.  As the veteran's VA 
examination in August 2004 indicated, the veteran's flexion 
and extension were not compensable.  This General Counsel 
opinion is not for application.

Traumatic arthritis

Under precedent opinions of the VA General Counsel, 
consideration must be given to the question of whether a 
separate compensable evaluation for limitation of motion of 
the knee due to arthritis may be warranted.  See VAOPGCPREC 
23-97; VAOPGCPREC 9-98.  Precedent opinions of the General 
Counsel are binding on the Board.  See 38 U.S.C.A. § 7104(c) 
(West 2002).  A separate evaluation under Diagnostic Code 
5003 for arthritis is only warranted where additional knee 
disability is demonstrated.  See 38 C.F.R. § 4.25 (2004); see 
also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  


Traumatic arthritis is rated as degenerative arthritis under 
the rating schedule.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5010 (2004).  Under Diagnostic Code 5003, degenerative 
arthritis (hypertrophic or osteoarthritis), established by x-
ray findings, is rated on the basis of the limitation of 
motion under the appropriate diagnostic code for the specific 
joint or joints involved.  When, however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2004).  The 20 percent and 10 percent 
ratings based on x-ray findings, above, may not be combined 
with ratings based on limitation of motion.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5003, Note (1) (2004).  For purposes 
of rating arthritis, the knee is a major joint. 38 C.F.R. § 
4.45(f) (2004).

The veteran is service-connected for traumatic arthritis of 
the left knee, currently evaluated as 10 percent disabling.  
Medical evidence of record indicated that VA treatment 
records included an x-ray report dated January 1993.  The x-
ray indicated that the veteran had degenerative joint 
disease.  The treatment records also stated that upon further 
x-ray in November 1997, the degenerative joint disease had 
become worse.  In May 1999, x-ray reports stated that 
degenerative change of the knee joint was again noted but had 
not significantly changed as compared to the November 1997 x-
ray report.

Under Diagnostic Code 5003, arthritis of a joint is 
ordinarily rated based on limitation of motion.  However, as 
discussed above, the demonstration limitation of motion of 
the veteran's left knee is noncompensable under Diagnostic 
Codes 5260 and 5261.  Where, as here, the range of motion is 
noncompensable and there is x-ray evidence of arthritis, a 10 
percent rating is the maximum rating allowed under the 
provisions of Diagnostic Code 5003.  Therefore, a rating 
higher than 10 percent is not warranted.

The Court has held that VA must consider the applicability of 
regulations relating to pain.  Quarles v. Derwinski, 3 
Vet.App. 129, 139 (1992); Schafrath v. Derwinski, 1 Vet.App. 
589, 593 (1993); Hatlestad v. Derwinski, 1 Vet.App. 164, 167 
(1991).  In DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that codes that provide a rating solely on the 
basis of loss of range of motion must consider 38 C.F.R. §§ 
4.40 and 4.45 (regulations pertaining to functional loss of 
the joints due to such factors as pain, weakened movement, 
excess fatigability, and incoordination).  Therefore, to the 
extent possible, the degree of additional range of motion 
loss due to pain, weakened movement, excess fatigability, or 
incoordination should be noted.  

The Board concludes that the DeLuca factors, discussed above, 
are not for application in connection with the veteran's 
arthritis.  There is of record no objective medical evidence 
documenting fatigue, incoordination, weakness or any other 
factor which would justify the assignment of additional 
disability under 38 C.F.R. §§ 4.40, 4.45 and/or 4.25.  Even 
though the veteran complains of pain, any additional factors 
that would fall under the DeLuca umbella or other factors of 
functionability have already been contemplated by the current 
rating assignments.  The veteran's disability picture more 
nearly approximates his current rating.

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim of service connection for a respiratory 
disability must be denied.  38 U.S.C.A §5107 (West 2002).












ORDER


Entitlement to an evaluation in excess of the 10 percent 
currently assigned for status-post left knee injury residuals 
with a partial lateral meniscectomy and femoral chondroplasty 
is denied.

Entitlement to an evaluation in excess of the 10 percent 
currently assigned for traumatic arthritis of the left knee 
is denied.




	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


